Continued from Box 7:
The newly proposed amendments move the previous limitations (i.e. the outer layer comprises three to six trilayers and the outer layer has a thickness between about 200 nm to about 4000 nm) of dependent claims 24 and 25 into independent claim 1. Applicants’ argue that the limitations together in claim 1 now require that three to six trilayers have a thickness of between about 200 nm to about 4000 nm; however due to the use of the term “comprises” the outer layer is not limited to only three to six layers, but may have three to six layers plus additionally anything else. Therefore the claim limitations are rejected just as they were in the previous Final Action dated 01/07/2022, as moving them both into the independent claim 1 is not seen to change the scope of the limitations.

Continued from Box 12: 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicants’ argue that the limitations together in claim 1 now require that three to six trilayers have a thickness of between about 200 nm to about 4000 nm; however due to the use of the term “comprises” the outer layer is not limited to only three to six layers, but may have three to six layers plus additionally anything else. Therefore the claim limitations are rejected just as they were in the previous Final Action dated 01/07/2022, as moving them both into the independent claim 1 is not seen to change the scope of the limitations.
Additionally the following prior art documents were found during the updated search and were deemed relevant to the instant invention:

	-Discloses many clay particle/polymer films, including LBL deposition, various thickness of the layers (see Tables 1-2), and multiple ways of adjusting layer thickness: 
"the thickness of the clay film can be controlled by the viscosity of the clay suspension, the speed rate of the spin-coating procedure, and the number of spinnings”, Sec. 3.;
“thickness of the resultant LbL films may depend on molecular weight,101 temperature,102,103 counterions104,105 and ionic strength106 of the precursors and functional species, as well as pH103,107,108 and deposition time.109”, Sec. 4.;
“the thickness of the bilayer depended on clay particle size and PDDA concentration”, Sec. 4.1.;
“the effect of the pH of the cationic clay suspension and polyelectrolyte solution is remarkable and can be used to control clay-containing LbL film growth” , Sec. 4.1.;
“The majority of LbL processes with clay and polyelectrolyte underwent linear growth (l-LbL), but Podsiadlo et al. found the LbL system with MMT, PEI and PAA exhibited an exponential LbL (e-LbL) growth pattern which was once considered only to occur in purely polymeric or organic precursors” , Sec. 4.1.
   

	-Shows LBL film of laponite and PVA havinglayer thickness in the range claimed; see Fig. 2.





/Jason M Greene/Primary Examiner, Art Unit 1773